 

(ferme =
| USDC SDN
| DOCUMENT

 

QE EYP rs aay .
PE ray RUS ICALEY BERT i

   

 

UNITED STATES DISTRICT COURT te PoC ft
SOUTHERN DISTRICT OF NEW YORK 3A pee RRS
nee . e  Pfiafeog
POLARIS IMAGES CORPORATION, : 19¢¥v9287 (DLC)

Plaintiff, : ORDER OF

-V- : DISCONTINUANCE

OXYGEN MEDIA, LLC., :

Defendant. :
a a ee ee ee x

DENISE COTE, District Judge:

Tt having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by January 10, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
December 12, 2019

ean Ch

DPNTSE COTE
United States District Judge

{
leona LE

 
